Citation Nr: 1707098	
Decision Date: 03/08/17    Archive Date: 03/16/17

DOCKET NO.  09-15 523	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Entitlement to service connection for low back disability, to include lumbago and arthritis.

2. Entitlement to service connection, to include on a secondary basis, for irritable bowel syndrome (IBS), to include as due to herbicide exposure.

3. Entitlement to service connection for genitourinary disorder, to include kidney stones and residuals of bladder cancer (claimed as kidney disorder), to include as due to herbicide exposure.

4. Entitlement to service connection for skin disorder, claimed as skin rash, to include as due to herbicide exposure.

5. Entitlement to service connection for sinus disorder, to include sinusitis, to include as due to herbicide exposure.

6. Entitlement to service connection for septal deviation.

7. Entitlement to a compensable disability rating for bilateral hearing loss.

8. Entitlement to a compensable disability rating for right hand disability (rated as residuals of a laceration to the right middle, ring and little fingers).

9. Entitlement to a compensable disability rating for right little finger tendon injury, post-repair with residuals of decreased range of motion.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Lamb, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1970 to February 1974.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from November 2008, July 2009 and August 2016 rating decisions of the Waco, Texas, Department of Veterans Affairs (VA) Regional Office (RO).  

In October 2012, the Veteran testified at a Travel Board hearing before the undersigned.  A copy of the transcript of that hearing has been associated with the claims file.

In April 2013, the Board remanded this case and instructed the RO to verify whether the Veteran had any ACDUTRA or INACDUTRA after his February 1974 separation from service.  In addition, the Board instructed the RO to obtain VA examinations to determine the etiology of the Veteran's IBS, sinus, genitourinary and skin disorder claims, including whether they were related to presumed herbicide exposure.  The RO was also instructed to obtain a VA examination to evaluate the current severity of the Veteran's service-connected disabilities of the right hand.  Further, the Board requested confirmation from the Veteran's private treatment providers that audiometric testing conformed to the necessary VA regulations including proper Maryland CNC testing.  The Board notes that the requested VA examinations were conducted in May and July 2016 and have been associated with the claims file.  A May 2016 Report of General Information record shows the Veteran's private audiologists reported that they did not use the Maryland CNC during the January and February 2008 audiometric testing.  In August 2016, the Veteran was contacted and denied any post-service Reserve or National Guard ACDUTRA or INACDUTRA.  The Veteran further stated that he did not undergo any related Reserve or National Guard training in August 1979.  Accordingly, after reviewing the actions of the Agency of Original Jurisdiction, the Board finds there was substantial compliance with the requested development.  Dyment v. West, 13 Vet. App. 141 (1999); Stegall v. West, 11 Vet. App. 268 (1998).

The Board notes that the April 2013 Remand additionally instructed the RO to issue a statement of the case (SOC) adjudicating the Veteran's increased rating claims for PTSD and tinnitus.  The RO adjudicated those claims in a January 2014 SOC.  Following issuance of the January 2014 SOC, neither the Veteran nor any representative has submitted a VA Form 9 as to these issues.  The Board points out that the January 2014 SOC specifically indicated that further action was required in order to perfect an appeal.  Additionally, the Veteran's representative did not list these claims on the September 2016 VA Form 646, Statement of Accredited Representative in Appealed Case.  Further, these issues are not contained in the September 2016 VA Form 8, Certification of Appeal.  Given the above, the Board finds that the matter of entitlement to increased ratings for PTSD and tinnitus are not currently before the Board.  In consequence, the Board will not further address those matters. 

During the pendency of the appeal, an August 2016 rating decision granted service connection for gastroesophageal reflux disease (claimed as unspecified stomach problems).  Bifurcation of a claim generally is within VA's discretion.  See Tyrues v. Shinseki, 23 Vet. App. 166, 178-79 (2009), aff'd, 631 F.3d 1380 (Fed. Cir. 2011) (holding that it is permissible to bifurcate a claim and to adjudicate the distinct theories of entitlement separately).  Therefore, as the RO granted the benefit sought on appeal, that issue is no longer before the Board.  Shoen v. Brown, 6 Vet. App. 456 (1994).  The issue of entitlement to service connection for IBS remains on appeal and has been recharacterized to reflect this development.

The issues of service connection for sinus disorder and IBS are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1. The Veteran's low back disability did not originate in service, within a year of service, and is not otherwise etiologically related to the Veteran's active service.

2. The Veteran's genitourinary disorder, to include kidney stones and bladder cancer, did not originate in service or within a year of service, and is not otherwise etiologically related to the Veteran's active service.

3. The Veteran's skin disorder did not originate in service or within a year of service, and is not otherwise etiologically related to the Veteran's active service.

4. There is no evidence that clearly and unmistakably establishes the Veteran's septal deviation existed prior to service; the Veteran's septal deviation originated in service.
5. The Veteran's bilateral hearing loss was shown to have been manifested by Level II hearing loss in the right ear and Level XI in the left ear warranting a 10 percent disability rating under the pertinent diagnostic code.

6. The Veteran's right hand disability, including residuals of a laceration to the right middle, ring and little fingers, was not manifested by range of motion of the right middle finger more than 30 degrees, or a painful or and unstable scar.

7. The Veteran's right little finger disability was manifested by limitation of motion and pain.


CONCLUSIONS OF LAW

1. The criteria for service connection for low back disability are not met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.309 (2016).

2. The criteria for service connection for a genitourinary disorder, to include kidney stones and bladder cancer, are not met. 38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2016).

3. The criteria for service connection for skin disorder are not met. 38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2016).

4. The criteria for service connection for septal deviation are met. 38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2016).

5. The criteria for a disability rating of 10 percent, but not higher, for bilateral hearing loss have been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.10, 4.85, 4.86, Diagnostic Code (DC) 6100 (2016).

6. The criteria for a compensable disability rating for right hand injury (rated as residuals of a laceration to the right middle, ring and little fingers) are not met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.10, 4.118, DC 7800-7805; 4.71a, DC 5229-5230 (2016).

7. The criteria for a compensable disability rating for right little finger tendon injury, post-repair with residuals of decreased range of motion, are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.10; 4.71a, DC 5003, 5216-5230 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Upon receipt of a substantially complete application, VA must notify the claimant and any representative of any information, medical evidence, or lay evidence not previously provided to VA that is necessary to substantiate the claim.  The notice must: (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The Board notes that the Veteran was provided 38 U.S.C.A. § 5103(a)-compliant notices in April 2008, May 2008, February 2009 and July 2015 correspondences.  Thereafter, the claims were readjudicated in an August 2016 supplemental statement of the case (SSOC).  Thus, VA has satisfied its duty to notify the Veteran and had satisfied that duty prior to the adjudication in the most recent SSOC.  Regarding the Veteran's increased rating claims, the Board further notes that the above-mentioned notices included information concerning establishing effective dates in the event of a successful claim.  As the appeal of ratings is a downstream issue, additional notice is not required.  38 C.F.R. § 3.159(b)(3) (2016); Hartman v. Nicholson, 483 F.3d. 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Thus, VA has satisfied the duty to notify the Veteran.

The Board also finds the duty to assist requirements have been fulfilled.  All relevant, identified, and available evidence has been obtained, and VA has notified the appellant of any evidence that could not be obtained.  The appellant has not referred to any additional, unobtained, relevant, available evidence.  

The RO has also obtained VA medical examinations with respect to the Veteran's claims on appeal that occurred in June 2008 (hearing loss), July 2008 (hearing loss), July 2010 (hearing loss), September 2010 (right hand), May 2012 (hearing loss, low back), May 2016 (hearing loss, low back, right hand, genitourinary disorder, skin, sinusitis, IBS), and July 2016 (right hand).  The Board has reviewed the examination reports and finds they are adequate to adjudicate the claims on appeal.  Additionally, all relevant, identified, and available evidence has been obtained, and VA has notified the appellant of any evidence that could not be obtained.  The appellant has not referred to any additional, unobtained, relevant, available evidence.  

Thus, the Board finds that VA has satisfied the duty to assist provisions of law.  No further notice or assistance to the Veteran is required to fulfill VA's duty to assist in development.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated during service.  38 U.S.C.A. §§ 1110 (West 2014); 38 C.F.R. § 3.303 (2016).  In order to establish entitlement to service connection, there must be (1) evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) a causal connection between the claimed in-service disease or injury and the current disability.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

Medical evidence is required to demonstrate a relationship between a current disability and the continuity of symptomatology demonstrated if the condition is not one where a lay person's observations would be competent.  Clyburn v. West, 12 Vet. App. 296 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was noted during service; (2) evidence of post-service continuity of the same symptomatology and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Evidence of a chronic condition must be medical, unless it relates to a condition to which lay observation is competent.  Savage v. Gober, 10 Vet. App. 488 (1997).

Lay evidence presented by a Veteran concerning continuity of symptoms after service may generally be considered credible and ultimately competent, regardless of a lack of contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (2006).  The Board has the authority to discount the weight and probity of evidence in light of its own inherent characteristics and its relationship to other evidence.  Madden v. Gober, 125 F.3d 1477 (Fed. Cir. 1997).  

Service connection may be presumed for certain chronic diseases which develop to a compensable degree within one year after discharge from service, even though there is no evidence of the disease during the period of service.  That presumption is rebuttable by probative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2014); 38 C.F.R. 3.307, 3.309(a) (2016). 

Absent affirmative evidence to the contrary, there is a presumption of exposure to herbicides (to include Agent Orange) for all Veterans who served in Vietnam during the Vietnam Era.  See 38 U.S.C.A. § 1116 (f) (West 2014) and 38 C.F.R. § 3.307 (a)(6)(iii) (2016). 

If a Veteran was exposed to a herbicide agent during active service, the following diseases shall be service-connected if the requirements of 38 C.F.R. § 3.307 (a)(6) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 C.F.R. § 3.307 (d) are also satisfied: AL amyloidosis, chloracne or other acneform diseases consistent with chloracne, Type 2 diabetes (also known as Type II or adult-onset diabetes mellitus), Hodgkin's disease, ischemic heart disease (including, but not limited to, acute, subacute, and old myocardial infarction; atherosclerotic cardiovascular disease including coronary artery disease (including coronary spasm and coronary bypass surgery; and stable, unstable and Prinzmetal's angina), all chronic B-cell leukemias (including, but not limited to, hairy-cell leukemia and chronic lymphocytic leukemia), multiple myeloma, non-Hodgkin's lymphoma, Parkinson's disease, early-onset peripheral neuropathy, porphyria cutanea tarda, prostate cancer, respiratory cancers (cancer of the lung, bronchus, larynx, or trachea) and soft-tissue sarcomas (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma).  38 C.F.R. § 3.309 (e) (2016).  

Note 1 to section 3.309(e) provides that "the term 'soft-tissue sarcoma' includes the following: adult fibrosarcoma, dermatofibrosarcoma protuberans, malignant fibrous histiocytoma, liposarcoma, leiomyosarcoma, epithelioid leiomyosarcoma (malignant leiomyoblastoma), rhabdomyosarcoma, ectomesenchymoma, angiosarcoma (hemangiosarcoma and lymphangiosarcoma), proliferating (systemic) angioendotheliomatosis, malignant glomus tumor, malignant hemangiopericytoma, synovial sarcoma (malignant synovioma), malignant giant cell tumor of tendon sheath, malignant schwannoma, including malignant schwannoma with rhabdomyoblastic differentiation (malignant Triton tumor), glandular and epithelioid malignant schwannomas, malignant mesenchymoma, malignant granular cell tumor, alveolar soft part sarcoma, epithelioid sarcoma, clear cell sarcoma of tendons and aponeuroses, extraskeletal Ewing's sarcoma, congenital and infantile fibrosarcoma, and malignant ganglioneuroma.  Note 2 to section 3.309(e) provides that "the term ischemic heart disease does not include hypertension or peripheral manifestations of arteriosclerosis such as peripheral vascular disease or stroke, or any other condition that does not qualify within the generally accepted medical definition of ischemic heart disease."  38 C.F.R. § 3.309 (e) (2016). 

VA has determined that there is no positive association between exposure to herbicides and any other condition for which it has not specifically determined that a presumption of service connection is warranted.  See Notice, 59 Fed. Reg. 341 -346 (1994); see also 61 Fed. Reg. 57586 -57589 (1996).  In addition, the diseases listed at § 3.309(e) shall have become manifest to a degree of 10 percent or more at any time after service, except that chloracne or other acneform disease consistent with chloracne, porphyria cutanea tarda, and acute and subacute peripheral neuropathy shall have become manifest to a degree of 10 percent or more within a year, after the last date on which the Veteran was exposed to an herbicide agent during active military, naval, or air service. 

Notwithstanding the presumption, service connection for a disability claimed as due to exposure to herbicides may be established by showing that a disorder resulting in disability or death was in fact causally linked to such exposure.  See Brock v. Brown, 10 Vet. App. 155, 162-64 (1997); Combee v. Brown, 34 F. 3d 1039, 1044 (Fed. Cir. 1994), citing 38 U.S.C.A. § 1113 (b) and 1116 and 38 C.F.R. § 3.303 (2016).

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.

The Board must determine whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either case, or whether the preponderance of the evidence is against the claim, in which case, service connection must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).






Low Back Disability

The Veteran seeks entitlement for a low back disability.  Specifically, the Veteran asserts that he injured his back during service while aboard ship and that he was treated within one year after separation from service requiring him to undergo physical therapy.  

1. Factual Background

The Veteran's service treatment records (STRs) include a January 1970 entrance examination noting a normal spine.  The Veteran denied swollen or painful joints, back trouble, or arthritis.  An April 1973 STR shows the Veteran complained of pain in his mid-back with pain reported throughout his body.  Back pain was localized in the post-intercostal area and paravertebral at T9-T11.  The Veteran was diagnosed with an intercostal muscle spasm.  A January 1974 release from active duty (RAD) examination notes a normal spine.  The Board notes that the January 1974 RAD examination appears to be incomplete as it is missing a report of medical history.

The Board notes that in August 2016, the Veteran denied any post-service Reserve or National Guard ACDUTRA or INACDUTRA.  The Veteran further stated that he did not undergo any related Reserve or National Guard training in August 1979.  The record does show that the Veteran reported working for the Department of Defense after service.  In an August 1979 post-service medical record, the Veteran complained of pain in his left lower thoracic and upper lumbar area.  This reportedly occurred while loading ammunition on an M-163A1 vehicle when he pulled a muscle in his back.  

A May 2003 lumbar spine MRI revealed mild degenerative changes in the lower lumbar spine with moderate disc space narrowing at the L5-S1 level.  An October 2007 MRI revealed mild degenerative disc disease (DDD) in the lumbar spine.
During a May 2010 DRO hearing, the Veteran testified that he injured his back during service while transporting supplies by hand onto his ship, including ammunition and gun powder.  He further testified that he was treated by a corpsman onboard ship and was prescribed pain medication.  Within a year after separation from service, the Veteran stated that he suffered back pains requiring him to go to a hospital and undergo physical therapy.  The Veteran stated that he tried to retrieve his post-service medical records but they were not available. 

The Veteran underwent a VA examination in May 2012.  The Veteran was diagnosed with local moderate degenerative disc spondylosis at L5-S1 with mild neural foraminal narrowing.  The Veteran reported injuring his back while carrying 75 pound ammunition rounds during service.  The examiner noted an April 1973 treatment for T9-T11 costovertebral muscle spasm and a negative separation examination.  The examiner opined that the claimed low back disability was "less likely than not (less than 50 percent probability) incurred in or caused by the claimed in-service injury, event, or illness."  This opinion was based on the examiner's finding that there was no evidence showing a continuity of symptomatology of the service related costovertebral muscle strain following service.  The examiner further noted that the Veteran's in-service injury involved his upper back muscles and his current arthritis and spondylosis involved conditions of the bones and joints of the lower back.  Based on the evidence, the examiner concluded that the Veteran's low back disability was age related and not due to his in-service upper back muscle spasms.

A June 2012 radiological study revealed a diagnosis of osteopenia with lower lumbar spine degenerative changes, "most notably at level L5-S1."  A June 2012 MRI study revealed mild spurring at multiple levels with degenerative changes and bulging discs of the lower lumbar levels with a disc protrusion at L5-S1.  The MRI further revealed mild bilateral neural foraminal encroachment without significant central spinal stenosis.

During an October 2012 Travel Board hearing, the Veteran testified that he remembered treatment one time for a back problem during service.  He further testified that he underwent physical therapy for his back within the first six months after service, but that those medical records had been destroyed due to time limitations.  In addition, the Veteran testified that he did not know of any injuries to his back after service.  

In April 2014, the Veteran complained of upper back pain.  A radiological study of the thoracic spine revealed minimal scoliosis present with mild spurring at multiple levels.

A May 2016 VA examination diagnosed the Veteran with thoracolumbar spondylosis (both DDD and DJD) with 2003 as the date of diagnosis.  An imaging study of the lumbar spine revealed L5-S1 predominant multilevel degenerative changes. The Veteran reported bulging discs since service and reported a progression of his symptoms including mild daily back pain across his lower back with weekly flare-ups.  No radicular symptoms were reported.  The examiner opined that the weight of the medical evidence "is against a nexus between the Veteran's current lower back condition and in-service injury."  The examiner further opined that it was "not at least as likely as not that the Veteran has a back condition that was incurred in or caused by [Agent Orange] herbicide exposure during service."  This determination was based on a review of the Veteran's claims file and lay statements.  The examiner noted the Veteran's entrance and separation examination indicated no back issues or abnormal physical examination findings.  The examiner also noted that the STRs showed a one-day history of treatment for a mid-back muscle spasm at the T9-T11 level which was confirmed by X-ray evaluation.  The examiner found that the STRs indicated no chronic or ongoing back conditions during service.  The examiner also noted an August 1979 medical record showing an acute lower thoracic and upper lumbar spine work related injury.  Further, the examiner noted that the in-service injury at the T9-T11 level was most likely unrelated to the post-service diagnosis of spondylosis because the conditions involved different levels of the spine.  In addition, the examiner found that spondylosis was a natural progression of aging and could be found in 95 percent of people over the age of 65.  Lastly, although the Veteran had not claimed his diagnosed low back disability was secondary to herbicide exposure, the examiner noted that the Veteran's and Agent Orange Update 2014 indicated insufficient evidence to determine a causal connection between lumbar spondylosis/DJD and herbicide exposure.

In a September 2016 statement, the Veteran stated that during service he frequently traveled up and down stairs and that he experienced a repetitive back motion while loading guns.  The Veteran further stated that the bouncing of the ship negatively affected his back.  In addition, the Veteran reported an incident in which he was knocked onto his feet when a gun went off without warning.  

2. Legal Analysis

After a review of the evidence, the Board finds that service connection for low back disability is not warranted.

As noted above, the Veteran's RAD examination is missing a report of medical history.  When service records are incomplete the Board has a heightened obligation to explain its findings and conclusions and carefully consider the benefit-of-the-doubt rule.  See Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  However, the case law does not lower the legal standard for proving a claim of service connection, but rather increases the Board's obligation to evaluate and discuss in its decision all of the evidence that may be favorable to the Veteran.  See Russo v. Brown, 9 Vet. App. 46 (1996).  Moreover, there is no presumption, either in favor of the claimant or against VA, arising from missing records.  See Cromer v. Nicholson, 19 Vet. App. 215, 217-18 (2005) (wherein the Court declined to apply an "adverse presumption" where records have been lost or destroyed while in government control which would have required VA to disprove a claimant's allegation of injury or disease).

The existence of a current disability is the cornerstone of a claim for VA disability compensation.  38 U.S.C.A. § 1110 (West 2014); Degmetich v. Brown, 104 F.3d 1328 (1997) (holding that interpretation of section 1110 of the statute as requiring the existence of a present disability for VA compensation purposes cannot be considered arbitrary).  In the present case, there is sufficient evidence the Veteran meets the threshold criterion for service connection of a current disability.  Boyer v. West, 210 F.3d 1351 (Fed. Cir. 2000).  Specifically, a May 2016 VA examination diagnosed the Veteran with multilevel degenerative changes of the lumbar spine at L5-S1, and DDD and DJD of the thoracolumbar spine.  As such, the Veteran clearly has a diagnosis and the remaining question is whether these disorders are related to service.

The Board notes there is no medical evidence providing a causal connection between the claimed in-service disease or injury and the current disability.  The May 2012 VA examiner found that the Veteran's low back disability was "less likely than not (less than 50 percent probability) incurred in or caused by the claimed in-service injury, event, or illness."  In addition, the May 2016 VA examiner determined that the Veteran's low back disability was not incurred in service, or by herbicide exposure.  Both examiners based their service connection opinions on STRs showing in-service treatment for muscle spasms involving areas of the Veteran's upper spine not affected by the diagnosed low back disabilities.  Additionally, the May 2016 VA examiner determined that there was insufficient evidence to determine a causal connection between the Veteran's low back disability and herbicide exposure based on the Veteran's and Agent Orange Update 2014.

The Board finds that the record supports both VA examiners findings.  While the Veteran reported mid-back pain in April 1973, the Veteran was diagnosed with a muscle spasm and there are no reports of this condition continuing during or after service.  In addition, although the Veteran's RAD examination is incomplete, it does show a normal spine evaluation and no back injury was reported.  The Board also notes the first post-service medical record concerning the Veteran's low back shows he injured his lower thoracic and upper lumbar area in a work related incident.  More importantly, as noted by both VA examiners, the Veteran's in-service upper back muscle spasms involved an area of the back not involved in the current low back diagnoses.  As such, the Board finds the record does not establish a medical nexus between the Veteran's current low back disability and service.

The Board recognizes the Veteran's assertion that his low back condition is related to transporting supplies onboard his ship and loading guns.  The Board also recognizes the Veteran's statement that he was treated by a corpsman while aboard ship and that such treatment would not be documented.  The Board further recognizes the Veteran's assertion that he has had back pain since leaving service including being treated for a back condition within six months after service; thus, asserting continuity of symptomatology and presumption of service connection.  The Veteran is considered competent to report the observable manifestations of his claimed disability.  See Charles v. Principi, 16 Vet. App. 370, 374 (2002) ("ringing in the ears is capable of lay observation"); Layno v. Brown, 6 Vet. App. 465, 469-70 (1994) (lay testimony iterating knowledge and personal observations of witness are competent to prove that claimant exhibited certain symptoms at particular time following service).  Although lay persons are competent to provide opinions on some medical issues, as to the specific issue in this case, the diagnosis and etiology of degenerative disease of the lower back falls outside the realm of common knowledge of a lay person.  See Kahana v. Shinseki, 24 Vet.App. 428, 435 (2011); see Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (lay persons not competent to diagnose cancer). 

In any event, to the extent the Veteran may be competent to opine as to medical etiology, the Board finds that the Veteran's lay assertions in the present case are outweighed by the medical evidence of record including the May 2012 and May 2016 VA examiners determination that the there was no nexus between the Veteran's low back disability and his military service.  The examiners have training, knowledge, and expertise on which they relied to form their opinions, and they provided persuasive rationale for them.  There is no medical evidence to the contrary.
  
Thus, after reviewing the evidence of record the Board finds there is no causal connection between the claimed in-service injury and the current low back disability.  Although the Veteran is entitled to the benefit of the doubt where the evidence is in approximate balance, the benefit of the doubt doctrine is inapplicable where, as here, the preponderance of the evidence is against the claim for service connection for low back disability.  The claim is denied.  See 38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2016); Gilbert v. Derwinski, 1 Vet. App. 49, 58 (1990).



Genitourinary Disorder

The Veteran seeks entitlement for a genitourinary disorder.  Specifically, the Veteran asserts service connection for "kidney problems" including kidney stones and bladder cancer secondary to herbicide exposure.

1. Factual Background

The Veteran's January 1970 entrance examination noted a normal genitourinary system.  The Veteran denied having kidney stones.  In January 1971 the Veteran reported to sick call reporting a discharge from his penis with marked burning upon urination.  He was diagnosed and treated for Neisseria gonorrhea.  A January 1974 RAD examination also noted a normal genitourinary system and was silent as to any kidney or bladder conditions.  The Board notes that the RAD examination appears to be incomplete as it is missing a report of medical history.

An October 2007 private medical record shows a cystoscopy removal procedure to remove a left ureteral stone via a stent basket extraction.  During the procedure a bisected fragment of the bladder mucosa was diagnosed with superficial papillary transitional cell carcinoma.  A February 2008 private medical record shows a postoperative diagnosis of bladder cancer with no recurrence.

In May 2008, the Veteran stated that he wanted to add a claim for service connection for bladder cancer.  In an April 2008 statement, the Veteran claimed entitlement to service connection for kidney problems.

A May 2009 letter from a private care physician noted that the Veteran was being followed for transitional cell carcinoma of the urinary bladder.  The physician opined that the pathology of the cancer was consistent with, and more likely than not related to exposure to, herbicides during service.

Kidney ultrasound biopsy examinations conducted in September 2012, May 2013 and May 2014 were negative and showed no significant interval changes as compared to previous examinations.  A May 2015 follow-up for renal stones noted no symptoms consistent with another stone.  The Veteran's urinalysis was clear and a kidney ultrasound biopsy was negative.

During an October 2012 Travel Board hearing, the Veteran testified that he did not intend to file a claim for a kidney condition.  He further stated that he only intended to file a claim for bladder cancer secondary to herbicide exposure which was discovered during surgery to remove a kidney stone.  He further testified that he did not have kidney problems.

A May 2016 VA examination diagnosed the Veteran with kidney stones with October 2006 listed as the date of diagnosis.  The Veteran reported no occurrence of kidney stones prior to 2006.  In addition, no recurrence of kidney stones since the October 2007 cystoscopy, or the occurrence of any other kidney disorder was found.  The examiner opined that it was "not at least as likely as not that the Veteran's left renal stone was proximately due to or the result of residuals of bladder cancer."  The examiner further opined that it was "not at least as likely as not the Veteran has a diagnosis of a left renal stone that is at least as likely as not incurred in or caused by Agent Orange exposure during service."  These opinions were based on a review of the Veteran's claims file and lay statements.  The examiner noted that the Veteran's STRs indicated no renal issues or related abnormal physical examination findings.  In addition, negative urinalysis evaluations suggesting no pre-existing renal or renal stone condition.  Further, a gap in time between service and the October 2007 cystoscopy indicated no chronic or ongoing condition within the first year after separation from service.  The examiner also noted that the Veterans and Agent Orange Update 2014 did not indicate a causatory association between renal or ureteral stones and herbicide exposure.  In addition, medical literature did not suggest a causal relationship between non-obstructing bladder cancer and renal or ureteral stones.

The Veteran additionally underwent a May 2016 bladder cancer VA examination.  The examiner diagnosed the Veteran with malignant bladder papillary transitional cell carcinoma, post-excisional biopsy, without recurrence or residuals with a date of diagnosis of 2007.  The examiner opined that it was "not at least as likely as not the Veteran has a diagnosis of bladder cancer that was incurred in or caused by Agent Orange exposure during service."  The examiner based this opinion on a review of the Veteran's claims file.  The examiner noted that transitional cell carcinoma was the most commonly diagnosed type of urothelial tumor.  In addition, the examiner noted that the type of tumor was diagnosed in the bladder 90 percent of the time.  The examiner further noted that 80 percent of bladder cancer cases were associated with environmental exposure with smoking the most common cause.  Based on a review of the Veteran's medical history, the examiner found that the Veteran had a substantial smoking history which was the most likely etiology.  The examiner also noted that the Veterans and Agent Orange Update 2014 indicated "limited or suggestive evidence" of an association between environmental herbicide exposure and the development of bladder cancer.  Based on a review of the medical evidence, the examiner opined that the weight of the evidence was against a nexus between the diagnosed bladder cancer and military service.  

2. Legal Analysis 

After a review of the evidence, the Board finds that service connection for a genitourinary disorder, to include a kidney stone and residuals of bladder cancer, is not warranted.  

Initially, the Board notes that the Veteran's service in Vietnam has been confirmed, and he is therefore presumed to have been exposed to herbicides.  However, the Veteran's diagnosed kidney stone and bladder cancer are not listed in 38 C.F.R. § 3.309 (e) as a disease recognized by VA regulations as being presumptively associated with herbicide exposure.  Accordingly, the Board finds that service connection on a presumptive basis is not warranted.  Despite this finding, the claimant is not precluded from establishing service connection with proof of actual causation.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  Additionally, as noted above, the Board is aware that the January 1974 RAD examination is incomplete and that there is a heightened obligation to explain its findings and conclusions and carefully consider the benefit-of-the-doubt rule.  See Cuevas, 3 Vet. App. at 548; O'Hare, 1 Vet. App. at 367.  

In the present case, there is sufficient evidence the Veteran meets the threshold criterion for service connection of a current disability.  Boyer v. West, 210 F.3d 1351 (Fed. Cir. 2000).  Specifically, May 2016 VA examinations diagnosed the Veteran with kidney stone and malignant bladder papillary transitional cell carcinoma.  As such, the Veteran clearly has diagnoses of genitourinary disorders and the remaining question is whether these disorders are related to service.

The Board notes that the Veteran's STRs do not show treatment for a condition associated with the development of kidney stones or bladder cancer.  In addition, the objective medical evidence does not indicate the clinical presence of any kidney stone or bladder cancer manifest to a compensable disabling degree within the first year following the Veteran's separation from active duty in February 1974, such that service connection on a presumptive basis could be allowed under 38 C.F.R. §§ 3.307, 3.309.  

Regarding the Veteran's claim for kidney stones, the Board notes there is no medical evidence providing a causal connection between the claimed in-service disease or injury and the current disability.  

The May 2016 VA examiner found that the Veteran's had one incident of a kidney stone that was surgically removed in October 2007 with no recurrence.  No other kidney disorder was found upon examination.  The examiner opined that the disability was "not at least as likely as not" incurred in service or caused by herbicide exposure.  The examiner based his opinion on a review of the Veteran's claims file including STRs showing no in-service treatment for renal issues and a gap in time between separation from service in 1974 and the October 2007 cystoscopy; a twenty-three year gap.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000) (a significant lapse in time between service and post-service medical treatment may be considered as part of the analysis of a service connection claim).  However, such absence of documented treatment, in and of itself, is not a basis for discrediting lay statements of continuity.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  Thus, the Board must consider the totality of the record in weighing the Veteran's statements asserting continuity of symptomatology.  However, the record shows that the Veteran has stated that he did not intend to file a claim for kidney stones and that he does not have "kidney problems."  See October 2012 Travel Board Hearing.  Additionally, the May 2016 VA examiner found insufficient evidence to determine a causal connection between the Veteran's kidney stone and herbicide exposure based on the Veteran's and Agent Orange Update 2014.

As such, after a review of the record the Board finds there is no competent evidence, medical or otherwise, establishing an in-service incident or nexus between the Veteran's diagnosed kidney stone and service.  Accordingly, the Board finds that the second and third Shedden requirements have not been met and the claim for a kidney disability must be denied.

Regarding the Veteran's claim for bladder cancer, the Board notes that there are two conflicting medical opinions of record.  A May 2009 letter from a private care physician opined that the pathology of the bladder cancer was consistent with and more likely than not related to exposure to herbicides during service.  However, a May 2016 VA examiner opined that it was "not at least as likely as not the Veteran has a diagnosis of bladder cancer that was incurred in or caused by Agent Orange exposure during service."  

The probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusion the physician reaches.  Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  The credibility and weight to be attached to these opinions is within the province of the Board.  Id.  

In this case, the Board finds the May 2016 VA examination to be of more probative value than the May 2009 medical opinion.  The Board notes that no rational was provided for the May 2009 medical opinion.  As such, the Board finds this opinion speculative in nature as no basis was provided for it.  By contrast, the May 2016 VA examiner based his decision on a review of the claims file including the Veteran's lay statements, and provided a detailed overview of the medical evidence of record.  The VA examiner further provided a detailed analysis as to why the evidence weighed against a finding that the Veteran's bladder cancer was not "incurred in or caused by" herbicide exposure.  Consequently, the Board finds the May 2016 VA examiner's opinion of more probative value than the May 2009 opinion.

The Board notes that lay statements may be competent to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 C.F.R. §§ 3.303 (a), 3.159(a) (2016); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The Veteran has consistently related his bladder cancer to exposure to herbicides.  However, such a finding requires specialized training for a determination as to diagnosis and causation, and is therefore not susceptible of lay opinions on etiology.  Barr v. Nicholson, 21 Vet. App. 303 (2007); Grover v. West, 12 Vet. App. 109 (1999); Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (although the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions). 

In any event, to the extent the Veteran may be competent to opine as to medical etiology, the Board finds that the Veteran's lay assertions in the present case are outweighed by the medical opinion provided by the May 2016 VA examiner who determined that the there was no nexus between the Veteran's bladder cancer and his military service, including exposure to herbicides.  The examiner has training, knowledge, and expertise on which he relied to form his opinion, and he provided persuasive rationale.

In sum, the Board finds that the preponderance of the evidence is against the claim for service connection for a genitourinary disorder, to include a kidney disorder and bladder cancer, including as secondary to herbicide exposure.  Although the Veteran is entitled to the benefit of the doubt where the evidence is in approximate balance, the benefit of the doubt doctrine is inapplicable where, as here, the preponderance of the evidence is against the claim for service connection for a genitourinary disorder.  The claim is denied.  38 U.S.C.A. § 5107 (b) (West 2014); 38 C.F.R. § 3.102 (2016); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Skin Disorder

The Veteran seeks entitlement for a skin disorder.  Specifically, the Veteran asserts that he developed a skin disorder that was treated during service, that he currently has a skin disorder in the form of skin rashes, and, alternatively, that such skin disorders are secondary to herbicide exposure during service.

1. Factual Background

The Veteran's January 1970 entrance examination noted normal skin and the Veteran denied skin diseases.  A March 1970 STR notes the Veteran was treated for a sun burn.  The Veteran's January 1974 RAD examination further noted normal skin, although the Board notes that the RAD examination appears to be incomplete as it is missing a report of medical history.  

Post-service medical records show a December 1992 medical record noted dryness of the Veteran's hands and lower arms secondary to working with degreaser solvents.  A September 1993 medical record shows that the Veteran reported a rash on his buttocks.  In a November 2006 private medical record, the Veteran presented with a rash on his abdomen that had reportedly been present for two weeks.  A February 2008 private medical record shows treatment for a skin rash on his chest and groin.  The Veteran reported that when he stopped his prescription medication his rash returned.  

A March 2008 VA Agent Orange Registry examination shows the Veteran reported a rash on his chest wall.  The physician noted a rash on the anterior chest wall described as diffuse, macular, and blanchable covering almost the entire chest wall.

During a May 2010 DRO hearing, the Veteran testified that he was sunburned two or three times during service and had rashes treated by creams.  During an October 2012 Travel Board hearing, the Veteran testified that he had skin disorders during service including a rash that developed between his legs and around his ankles, arms and chest.  He reported being treated with a tube of cream.  He further testified that during service he was treated by a corpsman while aboard ship and that those treatments would not be documented.  In addition, the Veteran stated that a VA doctor told him his skin rashes were connected to Agent Orange exposure.  

An April 2015 dermatology report found 20 actinic keratosis spots on the upper body including face and arms noted as scaly, non-indurated pink papule and seborrheic keratosis on the left upper back.

A May 2016 VA examination diagnosed the Veteran with an unspecified rash on the anterior trunk with a date of diagnosis of 2007, and actinic keratosis with an unknown date of diagnosis.  The Veteran reported intermittent rashes on his anterior chest wall and in the intertriginous areas of his groin and axilla that occurred with heat and sweat.  No history of skin cancer was provided.  No benign or malignant skin neoplasms or systemic manifestations such as fever, weight loss or hypoproteinemia associated with skin conditions were found.  Examination of the face revealed a few scattered hyper-pigmented lesions consistent with actinic keratosis in various stages of formation.  Examination of the trunk revealed scattered maculopapular non-erythemic non-acute hypo-pigmented raised lesions.  Examination of the bilateral axillae, groin, buttocks and ankles revealed no rashes or hypertrophic or pigmented skin changes suggestive of a chronic skin condition.  The examiner opined that it was "not at least as likely as not that the Veteran has a diagnosis of a skin rash condition that was incurred in or caused by Agent Orange exposure during service."  This opinion was based on a review of the Veteran's claims file and lay statements.  The examiner noted that the Veteran's STRs did not indicate skin issues or related abnormal physical examination findings, suggesting that the Veteran did not have a pre-existing skin condition or a chronic ongoing skin condition at separation.  In addition, the examiner noted several medical records beginning in 1992 showing skin conditions that were not present during service supporting a finding that the Veteran did not have a chronic condition at separation or within a year of service.  In addition, the examiner found that the record provided alternative etiologies for those skin conditions.  Regarding the Veteran's diagnosed actinic keratosis, the examiner noted that an individual with extensive sun exposure, such as the Veteran who was fair-skinned and had significant outdoor exposure, was at an increased risk for developing actinic keratosis.  The examiner further found that the Veteran's reported in-service sun bun was unlikely to cause the development of the condition as it was a single incident and the Veteran had a lifetime of exposure to UV radiation.  Lastly, the examiner found that the Veterans and Agent Orange Update 2014 did not indicate a causal connection between actinic keratosis and herbicide exposure.  Thereby, the examiner opined that the weight of the medical evidence weighed against a nexus between the Veteran's current skin diagnoses and service.

2. Legal Analysis

In the present case, the Board finds that the preponderance of the evidence is against the Veteran's claim of service connection for a skin disorder.  

Initially, as noted above, the Veteran's service in Vietnam has been confirmed, and he is therefore presumed to have been exposed to herbicides.  However, the Veteran's diagnosed unspecified rash and actinic keratosis are not listed in 38 C.F.R. § 3.309 (e) as diseases recognized by VA regulations as being presumptively associated with herbicide exposure.  Accordingly, the Board finds that service connection on a presumptive basis is not warranted.  Despite this finding, the claimant is not precluded from establishing service connection with proof of actual causation.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  The Board is also aware that the January 1974 RAD examination is incomplete and that there is a heightened obligation to explain its findings and conclusions and carefully consider the benefit-of-the-doubt rule.  See Cuevas, 3 Vet. App. at 548; O'Hare, 1 Vet. App. at 367.  

The Veteran's STRs note treatment for a single episode of sun burn in March 1970.  However, the STRs are silent as to any other treatment for a skin disorder including the Veteran's RAD examination that noted a normal skin evaluation upon separation from service. 

The first objective evidence of any skin disorder is the December 1992 medical record noting dryness of the Veteran's hands and lower arms secondary to working with degreaser solvents, and the September 1993 medical record showing a rash on his buttocks.   Thus, there is an eighteen year gap between the Veteran's separation from service and the first evidence of a skin disorder.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000) (a significant lapse in time between service and post-service medical treatment may be considered as part of the analysis of a service connection claim).  However, such absence of documented treatment, in and of itself, is not a basis for discrediting lay statements of continuity.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  Thus, the Board must consider the totality of the record, and not just the absence of clinical treatment, in weighing the Veteran's statements asserting continuity of symptomatology.  

In this regard, the Board finds the May 2016 VA examination the most probative evidence of record.  The examiner diagnosed the Veteran with an unspecified rash on his anterior trunk and actinic keratosis.  In addition, based on a review of the medical evidence, the examiner determined that the Veteran did not have a chronic ongoing skin disorder at separation from service.  The examiner further opined that it was "not at least as likely as not that the Veteran has a diagnosis of a skin rash condition that was incurred in or caused by Agent Orange exposure during service."  This opinion was based on a review of the claims file and lay statements.  The examiner further found that the Veteran's actinic keratosis was etiologically related to a lifetime of exposure to ultraviolet radiation and unlikely caused by the single sun burn.  Based on the record, the examiner found that the weight of the medical evidence weighed against a nexus between the Veteran's current skin disorders and service.  The Board finds this opinion persuasive.

The Board recognizes the Veteran's statements linking his skin conditions to service.  The Board also recognizes the Veteran's statement that he was treated by a corpsman while aboard ship and that such treatment would not be documented.  The Veteran is considered competent to report the observable manifestations of his claimed disability.  See Charles v. Principi, 16 Vet. App. 370, 374 (2002) ("ringing in the ears is capable of lay observation"); Layno v. Brown, 6 Vet. App. 465, 469-70 (1994) (lay testimony iterating knowledge and personal observations of witness are competent to prove that claimant exhibited certain symptoms at particular time following service).  Although lay persons are competent to provide opinions on some medical issues, as to the specific issue in this case, the diagnosis and etiology of a skin disorder falls outside the realm of common knowledge of a lay person.  See Kahana v. Shinseki, 24 Vet.App. 428, 435 (2011); see Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (lay persons not competent to diagnose cancer). 

In any event, to the extent the Veteran may be competent to opine as to medical etiology, the Board finds that the Veteran's lay assertions in the present case are outweighed by the May 2016 VA examiner's opinion, who determined that the there was no nexus between the Veteran's diagnosed unspecified rash and actinic keratosis and service.  The examiner has training, knowledge, and expertise on which he relied to form his opinion, and he provided a persuasive rationale for it.  There is no opinion to the contrary.

Accordingly, the Board finds that a preponderance of the evidence is against the Veteran's claim for service connection for a skin disorder as there is no competent evidence showing a causal connection between the current skin disorder and the in-service incurrence, including due to herbicide exposure.  In arriving at this conclusion, the Board has considered the doctrine of reasonable doubt, but finds that the preponderance of the evidence is against a finding of entitlement to service connection; the claim is therefore denied.  See 38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2016); Gilbert v. Derwinski, 1 Vet. App. 49, 58 (1990).

Septal Deviation

The Veteran seeks entitlement to service connection for septal deviation.  Specifically, the Veteran asserts that this condition did not exist prior to service and that he was first diagnosed with septal deviation during service.

1. Factual Background

The Veteran's January 1970 entrance examination noted a normal nose, sinuses and ears.  The Veteran denied ear, nose or throat (ENT) trouble, chronic or frequent colds or sinusitis.  In addition, the Veteran's January 1974 RAD examination shows a normal nose and sinuses, although the Board notes that the RAD examination appears to be incomplete as it is missing a report of medical history.  A February 1974 STR shows complaints of a swollen tender left "F-D nodule" and chronic right-sided nasal obstruction.  The Veteran was diagnosed with septal deviation.

An August 1997 private medical record noted reports of nasal obstruction at night and septal deviation to the left side.  The Veteran was diagnosed with nasal septal deviation and turbinate hypertrophy.  A September 1997 medical record noted a long history of recurrent acute sinusitis and nasal obstruction.  The Veteran was noted to have been unresponsive to medical therapy.  The Veteran was scheduled for surgery.  

An August 2002 medical record shows the Veteran reported a lifelong history of nasal airway obstruction and congestion.  The physician noted possible nasal trauma as a child.  The Veteran was diagnosed with nasal airway obstruction secondary to a septal deviation and inferior turbinate hypertrophy.  A septoplasty was recommended.  A November 2002 medical record noted the Veteran was two months status-post septoplasty and bilateral inferior turbinoplasty without problem.  The physician noted that the septum deviated slightly to the left and the turbinates were well healed.  

In November 2006, no abnormality of the nasal mucosa, septum or turbinates was found.  A January 2007 private medical record shows bilateral inflamed turbinates.  In April 2007, no abnormality of the nasal mucosa, septum or turbinates was found.  A July 2007 private medical record again shows bilateral inflamed turbinates.  A March 2008 VA Agent Orange Registry examination shows that the Veteran reported sinus congestion.  The physician noted no swelling or inflammation of the mucosa and no deviation of the septum.

An August 2011 medical record noted that the Veteran reported trouble breathing through the right side of his nose.  The physician noted that an anterior rhinoscopy showed a middling intact septum with turbinates that looked small.  No evidence of obstruction was found and the Veteran was not having any problem breathing though his nose during the examination.  He was diagnosed with nasal congestion and obstruction.

A May 2016 VA examination diagnosed the Veteran with traumatic deviated septum with a date of diagnosis of 1963.  The Veteran reported breaking his nose in 1964 or 1965 when he was hit by a baseball.  Current sinus symptoms reported included allergies, occasional fullness of the sinus above his eyes, and occasional difficulty breathing through his nose.  The examiner noted nasal surgery in September 2002 to treat nasal obstruction secondary to septal deviation and inferior turbinate hypertrophy.  Conditions noted included sinusitis, rhinitis and traumatic deviated nasal septum.  A CT examination revealed clear paranasal sinuses and increased density within the membranous labyrinth of the right cochlea which was found most compatible with cochlear labyrinthine ossificans.  The examiner noted that evaluation of the nasal cavities demonstrated no abnormality, the paranasal sinuses demonstrated no significant mucosal disease, and the naspharynx demonstrated no masses.  The examiner determined that the Veteran had a pre-existing deviated septum condition upon entry to service and that the medical evidence "would not support any aggravation of the deviated septum during active military service."  The examiner based this finding on the following: the Veteran's lay statements regarding a broken nose as a child; a February 1974 STR noting a deviated septum with spurring; a lack of any evidence of treatment during service; and a separation examination noting no ENT issues.  Regarding the Veteran's secondary claim, the examiner noted no causal association between rhinosinusitis and herbicide exposure based on the Veterans and Agent Orange Update 2014.  

In a September 2016 statement, the Veteran asserted there was no evidence of a septal deviation caused by any pre-service trauma.  Further, the Veteran asserted that a February 1974 STR noted a diagnosed deviated septum dated three days after his separation examination suggested that the condition developed during service.

2. Legal Analysis

In consideration of the evidence of record, the Board finds that the Veteran is entitled to service connection for septal deviation.  

A veteran is presumed to have been in sound condition when examined, accepted, and enrolled for service except as to defects, infirmities, or disorders noted at the time of examination, acceptance, enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. § 1111 (West 2014); 38 C.F.R. § 3.304 (2016).  This presumption attaches only where there has been an entrance examination in which the later complained-of disability was not detected.  Smith v. Shinseki, 24 Vet. App. 40 (2010).

During his entrance examination in January 1970, the physician who prepared the examination report indicated the Veteran's nose and sinuses were normal after a clinical evaluation.  Therefore no septal deviation was noted during the clinical entrance examination and the presumption of soundness applies in this case.

The presumption of soundness may be rebutted by clear and unmistakable evidence showing that the disability pre-existed service and that the disability was not aggravated by service.  Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004).  Thus, when the presumption of soundness applies, the Veteran is not required to show that a pre-existing injury or disease increased in severity during service.  Rather, the burden remains with VA to show by clear-and-unmistakable evidence that the pre-existing disease or injury was not aggravated by service.  The clear-and-unmistakable-evidence standard is a much more formidable evidentiary burden to meet than the preponderance-of-the-evidence standard.  Vanerson v. West, 12 Vet. App. 254 (1999) (noting that the clear-and-unmistakable-evidence standard is more demanding than the clear-and-convincing-evidence standard, which in turn is higher than the preponderance-of-the-evidence standard).  It is an "onerous" and "very demanding" evidentiary standard, requiring that the evidence be "undebatable."  Cotant v. West, 17 Vet. App. 11 (2003) (citing Laposky v. Brown, 4 Vet. App. 331 (1993)).

The Board recognizes the May 2016 medical examiner's finding that the Veteran's septal deviation originated at the time he broke his nose in a sports related injury in the 1960s.  However, there is no contemporaneous medical evidence showing, clearly and unmistakably, that that this injury resulted in a septal deviation.  What the contemporaneous medical evidence does show is that the physician conducting the Veteran's entrance examination noted a normal nose and sinuses.  In addition, the first medical evidence showing a diagnosis for septal deviation is a February 1974 STR.  Therefore, based on the medical evidence the Board finds that the presumption of soundness has not been rebutted.

In this regard, if the presumption of soundness has not been rebutted, the disease or injury that manifested in service is deemed incurred in service, such that the second element of service connection is established.  Gilbert v. Shinseki, 26 Vet. App. 48, 53 (2013) (citing Horn v. Shinseki, 25 Vet. App. 321, 236 (2012).  For service connection, a claimant still must establish that he has a current disability that is related to the in-service injury or disease.  Gilbert, 26 Vet. App. at 52.  An unrebutted presumption of soundness does not necessarily lead to service connection for the disease or injury because it still must be shown by the claimant that there is a nexus between the current disability and service.  Id. at 52.

In cases such as this, as noted by VA General Counsel, when the presumption of soundness is not rebutted, the law dictates a paradoxical result-namely, that the disability began during service (even if evidence clearly and unmistakably shows that it pre-existed military service).  VAOPGCPREC 3-2003.  As noted above, the Veteran was initially diagnosed with septal deviation in service.  Since service he has been assigned a diagnosis of septal deviation for which he has received treatment including surgery.  The Veteran has further stated that he has had this problem since service, and medical evidence establishes that he carries a current diagnosis of traumatic deviated septum (see May 2016 VA examination).

Accordingly, the Board finds that the Veteran's septal deviation cannot be said, on the basis of clear and unmistakable evidence, to have been extant prior to service and not aggravated thereby.  Therefore, given that the Veteran is presumed to have been sound at entry to service, the Board thus concludes that the Veteran currently suffers from septal deviation that is related to his time on active duty.  The claim is granted.




Increased Ratings

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2016).  The basis of disability ratings is the ability of the body as a whole, or of the psyche, or of a system or organ of the body, to function under the ordinary conditions of daily life, including employment.  38 C.F.R. § 4.10 (2016).

Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability more closely approximates the criteria required for that particular rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2016).  When a reasonable doubt arises regarding the degree of disability, that reasonable doubt will be resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2016).

In determining the severity of a disability, the Board is required to consider the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, and the entire history of the Veteran's disability.  38 C.F.R. §§ 4.1, 4.2 (2016); Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Staged ratings are appropriate for an increase rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2016).

When rating musculoskeletal disabilities on the basis of limited motion of a joint, VA must consider functional loss due to limited or excess movement, pain, weakness, excess fatigability, or incoordination.  38 C.F.R. §§ 4.40, 4.45 (2016); DeLuca v. Brown, 8 Vet. App. 202 (1995).  The provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 are to be considered only in conjunction with diagnostic codes predicated on limitation of motion.  Johnson v. Brown, 9 Vet. App. 7 (1996). 

Painful motion is an important factor of joint disability and actually painful joints are entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59 (2016).  Where functional loss is alleged due to pain upon motion, the function of the musculoskeletal system and movements of joints must still be analyzed.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  A finding of functional loss due to pain must be supported by adequate pathology, and evidenced by the visible behavior of the claimant.  Johnston v. Brown, 10 Vet. App. 80 (1997).  Similarly, painful motion alone does not constitute limited motion for the purposes of rating under diagnostic codes pertaining to limitation of motion.  However, pain may result in functional loss if it limits the ability to perform normal movements with normal excursion, strength, speed, coordination, or endurance.  Functional loss due to pain is to be rated at the same level as functional loss caused by some other factor that actually limited motion.  Mitchell v. Shinseki, 25 Vet. App. 32 (2011).

The regulations preclude the assignment of separate ratings for the same manifestations under different diagnoses.  The critical element is that none of the symptomatology for any of the conditions is duplicative of or overlapping with symptomatology of the other conditions.  38 C.F.R. § 4.14 (2016); Esteban v. Brown, 6 Vet. App. 259 (1995).

Bilateral Hearing Loss

The Veteran is service connection for bilateral hearing loss.  The Veteran's hearing loss has been rated under 38 C.F.R. § 4.85, Diagnostic Code (DC) 6100, and assigned a non-compensable rating effective August 1995.  The Veteran requested a rating increase in February 2008 and the non-compensable rating was confirmed in a November 2008 rating decision.  The Veteran asserts that a compensable rating is warranted.

Disability ratings for hearing impairment are derived by a mechanical application of the rating schedule to the numeric designations assigned after audiometric evaluations are made.  Bruce v. West, 11 Vet. App. 405 (1998); Lendenmann v. Principi, 3 Vet. App. 345 (1992).  The regulations set forth eleven auditory acuity levels, designated from Roman numerals I to XI, in escalating order of hearing impairment.  38 C.F.R. § 4.85 (2016).  The appropriate auditory acuity level is determined based on a combination of the percentage of speech discrimination and the puretone threshold average.  Additional considerations apply when exceptional patterns of hearing loss are demonstrated, which are defined as either a) puretone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels or greater, or; b) a puretone threshold of 30 decibels or less at 1000 Hertz and 70 decibels or more at 2000 Hertz.  38 C.F.R. § 4.86 (a) (2016).  Once an acuity level is established for each ear, Table VII, Percentage Evaluations for Hearing Impairment, is used to determine the appropriate disability evaluation.  The appropriate rating is determined based on a combination of the levels of hearing impairment established for each ear.

Initially, the Board notes that a May 2016 Report of General Information record shows January and February 2008 private audiological testing did not utilize the Maryland CNC during testing.  Accordingly, those audiometric testing results are not for consideration for VA rating purposes.  38 C.F.R. § 4.85(a) (2016).

The Veteran underwent a VA examination in June 2008.  The examiner noted the following audiometric testing results:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
15
75
75
LEFT
15
10
35
85
100

The speech discrimination scores recorded were 100 percent for the right with a puretone average of 37 dB, and 84 percent for the left ear with a puretone average of 49 dB.  Applying these findings to the rating criteria yields hearing loss findings of Level I right ear hearing loss and Level II left ear hearing loss.  Applying these results to Table VII, a noncompensable evaluation is assigned.

A May 2009 private audiological examination report in graph form utilizing Maryland CNC word recognition lists is of record.  The Board may interpret graphical representations of audiometric data and convert them to numerical data in its role as a fact finder as long as the graphical representations are clear.  Kelly v. Brown, 7 Vet. App. 471 (1995); Savage v. Shinseki, 24 Vet. App. 259 (2011).  The May 2009 graphical representations are clear and the Board is able to interpret them.  As read by the Board, the audiology report shows the following audiometric testing results:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
15
60
70
LEFT
30
40
55
85
110

The speech discrimination scores recorded were 92 percent for the right with a puretone average of 31 dB, and 76 percent for the left ear with a puretone average of 64 dB.  Applying these findings to the rating criteria yields findings of Level I hearing loss in the right ear and Level IV hearing loss in the left ear.  Applying these results to Table VII, a noncompensable evaluation is assigned.

A July 2010 VA examination noted the following audiometric testing results:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
20
20
75
75
LEFT
25
25
45
85
105

The speech discrimination scores recorded were 100 percent for the right with a puretone average of 42 dB, and 84 percent for the left ear with a puretone average of 57 dB.  Applying these findings to the rating criteria yields findings of Level I hearing loss in the right ear and Level II hearing loss in the left ear.  Applying these results to Table VII, a noncompensable evaluation is assigned.

A May 2012 VA examination noted the following audiometric testing results:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
20
25
75
75
LEFT
25
25
45
90
105

The speech discrimination scores recorded were 94 percent for the right with a puretone average of 43 dB, and 84 percent for the left ear with a puretone average of 58 dB.  Applying these findings to the rating criteria yields findings of Level I hearing loss in the right ear and Level III hearing loss in the left ear.  Applying these results to Table VII, a noncompensable evaluation is assigned.

A May 2016 private audiological examination report in graph form is also of record.  However, the Board finds that interpretation of the graphical representations into numerical data is not feasible as the graph intermittently uses and/or omits "masked" and "unmasked" testing results.  Specifically, the 500 and 2000 Hz thresholds for the left ear only show "masked" testing results, and the 1000, 3000 and 4000 Hz thresholds for the left ear only show "unmasked" testing results.  In addition, there is no indication that Maryland CNC word recognition lists were utilized during the audiometric testing.  Given the above, the Board finds the May 2016 audiometric testing results are not for consideration for VA rating purposes.  38 C.F.R. § 4.85(a) (2016).

A May 2016 VA examination noted the following audiometric testing results:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
20
30
75
80
LEFT
25
25
65
100
105

The speech discrimination scores recorded were 96 percent for the right with a puretone average of 45 dB, and 52 percent for the left ear with a puretone average of 64 dB.  Applying these findings to the rating criteria yields findings of Level I hearing loss in the right ear and Level VII hearing loss in the left ear.  Applying these results to Table VII, a noncompensable evaluation is assigned.

An October 10, 2016 private audiological examination report in graph form utilizing Maryland CNC word recognition lists noted the following audiometric testing results:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
20
35
80
85
LEFT
50
50
75
110
115

The speech discrimination scores recorded were 88 percent for the right with a puretone average of 49 dB, and 6 percent for the left ear with a puretone average of 80 dB.  Applying these findings to the rating criteria yields findings of Level II hearing loss in the right ear and Level XI hearing loss in the left ear.  Applying these results to Table VII, a 10 percent disability evaluation is assigned.

The Board is limited in evaluating hearing loss to the mechanical application of the rating schedule under the specified testing methods.  For example, any impact of hearing loss on the Veteran's daily life cannot be accounted for outside the rating tables of 38 C.F.R. § 4.85.  Therefore, the non-compensable evaluation prior to October 10, 2016, and the 10 percent disability rating assigned thereafter for his bilateral ear hearing loss accurately reflects his disability picture as contemplated under the VA rating criteria throughout the rating period on appeal. 

Additionally, the Board is mindful that an audiologist must provide a description of the functional effects caused by a hearing loss disability.  Martinak v. Nicholson, 21 Vet. App. 447 (2007).  The June 2008 VA examiner noted that the Veteran reported difficulty understanding conversations in all listening situations, especially in the presence of noise.  The July 2010 VA examiner noted that the Veteran may experience difficulty with conversational speech, especially in adverse listening conditions.  The May 2012 VA examiner noted that the Veteran's hearing loss impacted the ordinary conditions of daily life, including the ability to work, due to difficulty understanding speech, especially when in the presence of background noise.  In addition, the Veteran reported an inability to use his left ear while using a telephone.  The May 2016 VA examiner found that the Veteran's hearing loss did not impact the ordinary conditions of daily life, including the ability to work.

The Board finds these comments are sufficient to comply with the applicable VA policies.  Martinak v. Nicholson, 21 Vet. App. 447 (2007) (VA audiologist's indication in report that Veteran's hearing loss affected his ability to sleep was sufficient to comply with requirements of VA's own internal guidance documents that VA audiologists describe the effects of a hearing disability on occupational functioning and daily activities).  As such, the Board finds that the functional effects of the Veteran's bilateral ear hearing loss disability are adequately addressed by the record.

Accordingly, a 10 percent disability rating is granted as of October 10, 2016.

Right Hand Disability

The Veteran is service connection for two right hand disabilities.  The Veteran's laceration residuals of the right middle, ring and little fingers has been rated under 38 C.F.R. § 4.118, DC 7805, and assigned a non-compensable rating effective August 1995.  The Veteran requested a rating increase in February 2008 and the non-compensable rating was confirmed in a November 2008 rating decision.  During the pendency of the appeal, an August 2016 rating decision granted service connection for right little finger tendon injury post-repair with residuals of decreased range of motion (ROM) of the distal interphalangeal (DIP) and proximal interphalangeal (PIP) joints and assigned a non-compensable rating under 38 C.F.R. § 4.71a, DC 5230, effective August 1995.  The Veteran asserts that a compensable rating is warranted for both right hand disabilities.


1. Factual Background

During a May 2010 DRO hearing, the Veteran testified that he had no grip strength in his right hand, and use of his hand resulted in throbbing pain.  The Veteran further testified that he had arthritis in his hands caused by repetitive motions during service.  In addition, the Veteran testified that he has carpal tunnel syndrome (CTS) caused by repetitive in-service motions while performing maintenance aboard ship.  The Veteran also claimed the presence of CTS in both hands.

During a September 2010 VA examination, the Veteran's right hand was manifested by the following ROM findings: RMF extension to 14 degrees and flexion to 72 degrees; RRF extension to 20 degrees and flexion to 78 degrees; RLF extension to 30 degrees and flexion to 78 degrees.  The examiner noted a faintly visible "Z" shaped scar along the palm of the right hand measuring 1-2 mm in width and 2.5 cm in length along the upper horizontal portion, and 102 mm in width and 2 cm in length along the bottom portion.  The Veteran reported some tenderness to this area of his hand upon palpation.  The examiner found no erythema, warmth, keloid formation, elevation, depression, appreciable adherence to the underlying tissues or residual skin or palmar deformity due to the scar.  The Veteran reported having trouble opening car doors, tying his shoes, fastening a belt, eating and drinking.  He further reported being independent in all other activities of daily living.  Upon examination, the Veteran was able to oppose each finger to his right thumb.  In addition, he was able to make a fist but his RLF was left slightly extended; the examiner found this did not impair his hand function or dexterity.  Also, the Veteran's grip strength was noted as normal and he was able to use his right hand to push, pull, twist and grip without difficulty.  The Veteran reported daily pain in his right little finger.  The examiner diagnosed the Veteran with service-connected laceration residuals of the RMF, RRF and RSF fingers of the right hand.  The examiner further diagnosed the Veteran with unrelated arthritis and CTS.  The Veteran's CTS was found related to post-service occupation repetitive use.

A July 2011 medical record noted a 1972 injury to the right hand resulting in a laceration across the volar aspect of the RMF, RRF and RSF.  The physician further noted a "February" procedure that involved a surgical excision of the flexor digitorum profundus.  While the record does not indicate a date of the procedure, the claims file shows a right carpel tunnel release and right distal ulnar mass procedure in February 2004.  Since that procedure, the Veteran reported continued pain and difficulty with flexion and extension at the DIP joint (digit not specified).  In addition, the examiner noted several healed incisions over the right hand including over the carpal tunnel, dorsal ulnar aspect of his ulna, and over the volar aspect.  The Veteran was noted to have an inability to flex his DIP joint and a loss of strength in flexion of his RRF and RLF.

During an October 2012 Travel Board hearing, the Veteran testified that he started having arthritis in his hand including symptoms of numbness.  He further testified that he could not pick up objects with his right hand due to a weakening grip.  He also reported painful motion.  The Veteran testified that a physician issued a statement relating his right hand arthritis to his in-service lacerations.  Lastly, the Veteran claimed CTS secondary to his right hand disability, and stated that this condition began during service.

A May 2016 VA examination diagnosed the Veteran with in-service (July 1970) distal RMF crush injury without residuals.  In addition, the Veteran was diagnosed with in-service (November 1972) RLF tendon injury post-repair with residuals of decreased ROM in the RLF, DID and PIP joints.  The Veteran reported ongoing RMF issues and decreased ROM in the finger joints of the RLF.  The Veteran further reported occasional numbness.  No flare-ups were reported.  The Veteran's right hand was manifested by the following ROM findings: RMF extension to 0 degrees and flexion to 90 degrees; RRF extension to 0 degrees and flexion to 90 degrees; RLF extension to 0 degrees and flexion to 90 degrees.  The Veteran's RMF, RRF and RLF were not manifested by ankylosis.  No gap between the pad of the thumb and the fingers were found.  Right hand grip strength was found normal and no muscle atrophy was found.  Additionally, no pain was noted upon examination although there was objective evidence of localized tenderness on palpation of the joints.  The examiner was unable to determine if pain, weakness, fatigability or incoordination significantly limited functional ability with repeated use without resorting to mere speculation.  The only other pertinent physician finding was an 8 x .25 cm "Z" shaped scar along the right ulnar side of the palm.  The scar was not manifested by symptoms of pain, instability, loss of underlying soft tissue, or limitation of motion of the affected part.  An MRI study revealed mild degenerative joint disease bilaterally.  The examiner determined that the Veteran's right hand disabilities had no significant impact on the functions of daily living or employability.

The Veteran underwent another VA examination in July 2016.  The examiner opined that it was "not at least as likely as not that the [service connected] in-service hand injuries caused any residual muscle damage."  In making this determination, the examiner noted the in-service injuries were located distal to the flexor and extensor muscles.  In addition, the examiner noted that muscles controlling finger movement are located in the forearm and proximal to the sites of the in-service injuries.  Moreover, the examiner noted the May 2015 VA medical record showing normal grip strength and no muscle atrophy in addition to an MRI study revealing no muscle defect or injury.  Based on the above, the examiner found no muscle injury related to the service-connected injuries.  The examiner also noted no neurological symptoms during service and a twenty year gap between separation from service and the development of CTS.  Based on this evidence, the examiner found that the most likely etiology for CTS was the post-service occupational history.  The examiner also pointed to the development of degenerative joint disease (DJD) in both hands after service as shown on the May 2016 X-ray study indicating the disease was related to degenerative changes due to aging as it involved the non-injured joints.  The examiner also dismissed the Veteran's statements as to etiology stating that there was no evidence to support such statements in the claims file, that such statements did not explain the development of bilateral CTS, and that the Veteran was not medically qualified to provide such etiological opinions.  Lastly, the examiner stated that the Veteran had multiple diagnoses involving his right hand, and that the exact percentage of hand symptoms and disability could not be etiologically attributed to each of the diagnoses without resorting to speculation.




2. Laceration Residuals of the Right Middle, Ring and Little fingers

After a review of all the evidence, the Board finds that the criteria for a compensable rating for laceration residuals of the RMF, RRF and RLF have not been met.  

Scars are rated under 38 C.F.R. § 4.118, schedule of ratings for disorders of the skin, under DCs 7801-7805.  DC 7800 applies to scars of the head, face or neck, and as such, is not applicable to the Veteran's claim.  DC 7801 provides the rating criteria for burn scars or scars due to other causes, not of the head, face, or neck, which are deep and nonlinear.  DC 7802 provides the rating criteria for burn scars or scars due to other causes, not of the head, face, or neck, which are superficial and nonlinear.  As the Veteran's scar is linear, DCs 7801 and 7802 are not for application.  DC 7804 pertains to unstable or painful scars.  In relevant part, a 10 percent evaluation is assigned for one or two scars that are unstable or painful.  A 20 percent evaluation is assigned for three or four scars that are unstable or painful.  38 C.F.R. § 4.118, DC 7804 (2016).  An unstable scar is one where, for any reason, there is frequent loss of covering of skin over the scar.  38 C.F.R. § 4.118, DC 7804, Note (1) (2016).  If one or more scars are both unstable and painful, 10 percent is added to the evaluation that is based on the total number of unstable or painful scars.  38 C.F.R. § 4.118, DC 7804, Note (2) (2016).  Scars evaluated under diagnostic codes 7800, 7801, 7802, or 7805 may also receive an evaluation under DC 7804, when applicable.  38 C.F.R. § 4.118, DC 7804, Note (3) (2016). 

The Veteran is currently rated under DC 7805 which pertains to other scars (including linear scars), and other effects of scars evaluated under DCs 7800, 7801, 7802, and 7804.  DC 7805 directs the rating specialist to consider any functional effects from the scar to a particular part of the body.  Otherwise, the applicable skin diagnostic codes provide for 10 percent ratings or higher for painful or unstable scars or if the scars cover 39 square centimeters or more area.  38 C.F.R. § 4.118 (2016).

The Veteran does not meet the criteria for a compensable disability rating under DC 7804 as the evidence of record does not indicate the Veteran's right hand scar is either painful or unstable.  While the September 2010 VA examiner noted tenderness to palpation of the area of the hand where the scar is located, the Veteran and the examiner did not report a painful scar.  Further, the Veteran has consistently reported pain to his hand due to arthritis, CTS and his RLF injury.  Therefore, the Board finds that a report of tenderness to palpation of "the area of the hand" does not support a finding of a painful scar.  More importantly, the May 2016 VA examiner specifically found that the Veteran's scar was not manifested by pain.  Accordingly, the Board finds that the evidence does not show a painful or unstable scar; thus, DC 7804 is not for application.  As the Veteran does not meet the criteria for a compensable disability rating under DCs 7800, 7801, 7802, or 7804, the Board must consider other appropriate diagnostic codes.  

The preamble to 38 C.F.R. § 4.71a, DCs 5216 to 5230, number (2), states that when two or more digits of the same hand are affected by any combination of amputation, ankylosis, or limitation of motion (LOM) that is not otherwise specified in the rating schedule, the evaluation level assigned will be that which best represents the overall disability (i.e., amputation, unfavorable or favorable ankylosis, or limitation of motion), assigning the higher level of evaluation when the level of disability is equally balanced between one level and the next higher level.  Preamble number (5) states that if there is limitation of motion of two or more digits, each digit is to be evaluated separately and the evaluations combined.  Applicable to this case, LOM of individual digits are rated under 38 C.F.R. § 4.71a, DC 5229-5230.  The Veteran's RMF has not been manifested by a gap on one inch or more between the fingertip and the proximal transverse crease of the palm, with the finger flexed to the extent possible.  Moreover, the Veteran's RMF has not been manifested by extension limited by more than 30 degrees.  Accordingly, the Veteran's RMF does not meet a compensable rating under this diagnostic code.  In addition, while abnormal LOM was noted for the ring and little fingers, DC 5230 does not provide a compensable rating for any LOM of those fingers.  Moreover, the Veteran's right little finger tendon injury is already rated under this diagnostic code for LOM.  While separate disability ratings may be assigned for distinct disabilities resulting from the same injury, this may be done so long as the symptomatology for one condition was not "duplicative of or overlapping with the symptomatology" of the other condition.  See Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  

Accordingly, the Board finds that rating the Veteran's right hand disabilities under 38 C.F.R. § 4.71a, DC 5229-5230 would not provide the Veteran with a more beneficial rating.  Further, the Board notes that the Veteran has been diagnosed with bilateral CTS and arthritis; however, service connection is not in effect for either of those conditions. 

Accordingly, the Veteran does not meet the criteria for a compensable rating for his laceration residuals under any applicable rating criteria, including scars and LOM.  All possibly applicable diagnostic codes have been considered in compliance with Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991).  The evidence shows generally the same symptoms throughout the period on appeal such that staged ratings are not appropriate.  See Fenderson v. West, 12 Vet. App. 119, 126 -27 (1999). 

3. Right Little Finger Tendon Injury

The Veteran's RLF disability has been rated under DC 5230, which contemplates LOM of the ring or little finger.  See 38 C.F.R. § 4.71a (2016).  Under DC 5230, a non-compensable evaluation is warranted for any LOM of the little finger.  Accordingly, DC 5230 cannot serve as a basis for an increased rating in this case.  

The Board has further considered whether an increased rating is warranted for the Veteran's RLF disability based on functional loss due to pain, weakness, excess fatigability, incoordination, and flare-ups.  See 38 C.F.R. §§ 4.40, 4.45 (2016); DeLuca v. Brown, 8 Vet. App. 202 (1995).  If, however, the veteran is already receiving the maximum disability rating available based on symptomatology that includes LOM, it is not necessary to consider the applicability of the above provisions.  Johnston, 10 Vet. App. 85. 

The Board has considered all other potentially applicable rating criteria.  DC 5227 is inapplicable as there is no ankylosis shown.  Moreover, the little finger has not been amputated and there is no evidence that the disability approximates the equivalent of amputation of the little finger; thus, DC 5156 is also inapplicable.  Lastly, a rating under DC 5003 cannot be combined with a rating based on LOM.  Therefore, no higher or separate rating is warranted pursuant to DC 5003.  Further, as noted above, service connection for the Veteran's diagnosed bilateral CTS and arthritis are not in effect.

Accordingly, the Veteran does not meet the criteria for a compensable rating for his RLF disability under any applicable rating criteria.  All possibly applicable diagnostic codes have been considered in compliance with Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991).  The evidence shows generally the same symptoms throughout the period on appeal such that staged ratings are not appropriate.  See Fenderson v. West, 12 Vet. App. 119, 126 -27 (1999).

Extraschedular Consideration

The question of an extra-schedular rating is a component of a claim for an increased rating.  See Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  Although the Board may not assign an extra-schedular rating in the first instance, it must specifically adjudicate whether to refer a case for extra-schedular evaluation when the issue either is raised by the claimant or reasonably raised by the evidence of record.  Barringer v. Peake, 22 Vet. App. 242 (2008).

The Court has clarified the analytical steps necessary to determine whether referral for extra-schedular consideration is warranted.  See Thun v. Peake, 22 Vet. App. 111 (2008), aff'd sub. nom. Thun v. Shinseki, 573 F.3d 1366 (Fed Cir. 2009).  First, there must be a determination of whether the evidence presents such an exceptional disability picture that the available schedular evaluation for that service-connected disability is inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, there must be a determination of whether the Veteran's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extra-schedular rating under 38 C.F.R. § 3.321(b)(1).

The Board finds that referral for extraschedular consideration is not warranted.  The evidence of record shows that, throughout the period on appeal, the Veteran's service-connected disabilities were adequately contemplated by the regular schedule rating criteria.  An evaluation in excess of those assigned are provided for certain manifestations of the Veteran's service-connected bilateral hearing loss and right hand disabilities, but the medical evidence reflects that those manifestations were not present in this case.  Additionally, the diagnostic criteria adequately describe the severity and symptomatology of the Veteran's disorders.  The primary symptoms of the Veteran's right hand disabilities include a scar, limitation of ROM and pain.  The Board notes that these symptoms have been specifically contemplated in the schedular ratings that have been assigned.  Regarding the Veteran's bilateral hearing loss, although the VA examiners noted the Veteran's hearing loss disability impacted the ordinary conditions of daily life, the only examples were difficulty understanding speech, particularly in the areas of background noise, and an inability to use his left ear while talking on the telephone.  The Board finds that hearing difficulties are reasonably contemplated by the schedular criteria, because, although the rating criteria is set forth in terms of puretone decibel loss and speech discrimination deficiencies, those values are obviously metric indicators of decreased auditory acuity and the necessary results of such indicators.  The Board consequently finds that experiencing difficulty hearing and the resultant consequences, whether at work or at home, is contemplated by the rating criteria.
Consequently, the Board finds that referral for extraschedular consideration is not required.  The schedular rating criteria also provide for higher ratings for more severe symptomatology, which are not shown.  Therefore, there is no need to consider the downstream consideration of whether there is marked interference with the Veteran's employment or frequent hospitalizations.  38 C.F.R. § 3.321(b)(1) (2016); Bagwell v. Brown, 9 Vet. App. 337 (1996); Floyd v. Brown, 9 Vet. App. 88 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995).  

Finally, the Board notes that the Veteran has not asserted that he was unemployable solely because of his service-connected disabilities during this period.  Thus, the Board finds that an implied claim for a total disability rating based on unemployability has not been raised by the record.  Rice v. Shinseki, 22 Vet. App. 447 (2009).


ORDER

Entitlement to service connection for low back disability is denied.

Entitlement to service connection for a genitourinary disorder, to include kidney stones and residuals of bladder cancer (claimed as kidney disorder), to include as due to herbicide exposure, is denied.

Entitlement to service connection for skin disorder, to include as due to herbicide exposure, is denied.

Entitlement to service connection for sinus disorder, to include deviated septum and sinusitis, to include as due to herbicide exposure, is denied.

A 10 percent disability rating, but no higher, for bilateral hearing loss is granted for the period as of October 10, 2016, subject to the law and regulations governing payment of monetary benefits.

Entitlement to a compensable disability rating for right hand disability (rated as residuals of a laceration to the right middle, ring and little fingers) is denied.

Entitlement to a compensable disability rating for right little finger tendon injury, post-repair with residuals of decreased range of motion, is denied.




REMAND

With regard to the remaining issues of appeal, the Board finds that further development is necessary.  

1. Sinus Disorder

The veteran asserts service connection for a sinus disorder.  Specifically the Veteran contends that a sinus condition developed during service due to exposure to naval gun smoke.

The Board notes that the medical evidence shows complaints and treatment for concurrent sinus conditions, including diagnosis for sinusitis, rhinosinusitis and septal deviation.  For example, a September 1997 medical record noted a long history of recurrent acute sinusitis and nasal obstruction and the Veteran was noted to have been unresponsive to medical therapy.  An August 2002 medical record shows the Veteran reported a lifelong history of nasal airway obstruction and congestion.  The Veteran was diagnosed with nasal airway obstruction secondary to a septal deviation and inferior turbinate hypertrophy.  An August 2011 medical record noted that the Veteran reported trouble breathing through the right side of his nose.  The physician noted that an anterior rhinoscopy showed a middling intact septum with turbinates that looked small.  No evidence of obstruction was found and the Veteran was not having any problem breathing though his nose during the examination.  He was diagnosed with nasal congestion and obstruction.  

A May 2016 VA sinus examination diagnosed the Veteran with rhinosinusitis and traumatic septal deviation.  In rendering his medical opinions, the examiner only considered theories for service connection based on direct service connection and as secondary to herbicide exposure.  However, in light of the Board's decision above granting service connection for septal deviation, the Board has recharacterized and broadened the Veteran's sinus claim to include as secondary to his service connected septal deviation pursuant to Clemons v. Shinseki, 23 Vet. App. 1 (2009) (holding that when a claimant makes a claim, he is seeking service connection for symptoms, regardless of how those symptoms are diagnosed or labeled).  

Accordingly, VA must consider a secondary service connection theory of entitlement to service connection for a sinus disorder; thus a new VA examination is necessary.  38 U.S.C.A. §§ 5103, 5103A (West 2014).

2. IBS

The Veteran asserts service connection for IBS.  Specifically, the Veteran asserts that he began having stomach problems six months after basic training and was treated with Rolaids during service.  The Veteran further asserts that he was treated for stomach problems within six months after service.  

The Board notes that beginning in July 1984, the Veteran's post-service medical records shows complaints of stomach pain, cramps, diarrhea and nausea.  Medical records since continue to show complaints of similar symptoms.  The Board further notes that the Veteran was initially diagnosed with IBS in March 1992.  At the time of the diagnosis, the physician noted long standing irritable bowel difficulty compounded by chronic anxiety.  

The Veteran underwent a VA examination in May 2016.  The Veteran reported always having diarrhea when he was upset.  The Veteran further reported monthly diarrhea with cramping with each episode lasting less than a day.  Occasional loose stools and monthly diarrhea with bloating and pain were reported with each episode lasting about a day.  Continuous medication was noted to control symptoms.  The examiner opined that it was "not at least as likely as not that the Veteran has a diagnosis of IBS that was incurred in or caused by Agent Orange exposure during service."  The examiner based this opinion on a review of the claims file and lay statements.  The examiner noted that the Veteran's STRs indicated no abdominal or lower gastrointestinal or related abnormal physical examination findings that supported either a pre-existing condition or a chronic and ongoing bowel condition during service.  In addition, the examiner noted that the Veterans and Agent Orange Update 2014 did not indicate sufficient or adequate evidence to support a causal association between gastrointestinal, metabolic and digestive disorders and herbicide exposure making such etiology unlikely.

The Board notes that the Veteran was granted service connection for PTSD in a May 2010 rating decision.  The Veteran's PTSD is currently rated 30 percent disabling based on symptoms including weekly panic attacks and irritability.

Based on the foregoing, the Board finds that the medical evidence raises the issue of whether the Veteran's IBS is secondary to his service-connected PTSD and the Board has recharacterized the issue on appeal.  Accordingly, the Board finds that the May 2016 VA examination is incomplete as it did not address this theory.  

VA's duty to assist a claimant includes providing a medical examination or obtaining a medical opinion when an examination or opinion is necessary to make a decision on the claim.  38 U.S.C. § 5103A(d)(1) (West 2014); 38 C.F.R. § 3.159(c)(4) (2016).  The medical examination provided must be thorough and contemporaneous and consider prior medical examination and treatment.  Green v. Derwinski, 1 Vet. App. 121 (1991).  In addition, VA has a duty to ensure that any examination or opinion it provides is adequate.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  

Accordingly, the case is REMANDED for the following action:

1. With any necessary identification of sources by the Veteran, request all VA treatment records not already associated with the file from the Veteran's VA treatment facilities, and all private treatment records from the Veteran not already associated with the file.

2. Then, schedule the Veteran for an examination by an appropriate examiner to determine whether a sinus condition is secondary to the service-connected septal deviation.

The examiner should provide an opinion concerning the following:

a. Is it at least as likely as not (50 percent or greater probability) that any diagnosed sinus disability was caused by or aggravated beyond its normal progression by a service-connected condition, including septal deviation?  The examiner must address the medical records and the Veteran's lay statements and a rationale for the opinion should be provided.  

3. Then, schedule the Veteran for an examination by an appropriate examiner to determine the nature and etiology of his IBS, including whether this condition is secondary to the service-connected PTSD.  The examiner must review pertinent documents in the Veteran's claims file including this Remand in connection with the examination and note in the examination report that such review has been accomplished.  All indicated studies should be completed.  
  	     
The examiner should provide an opinion concerning the following:

a. Is it at least as likely as not (50 percent or greater probability) that the Veteran's diagnosed IBS is etiologically related to the Veteran's service?  The examiner must address the medical records and lay statements and a rationale for the opinion should be provided.

b. Is it at least as likely as not (50 percent or greater probability) that the Veteran's diagnosed IBS was caused by or aggravated beyond its normal progression by a service-connected condition, including PTSD?  The examiner must address the medical records and the Veteran's lay statements and a rationale for the opinion should be provided.  

4. Then, readjudicate the claim.  If any decision remains adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
Thomas H. O'Shay
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


